DLD-032                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 16-3770
                                      ___________

                                  CATHY MESTMAN,
                                              Appellant

                                             v.

                        JUDGE LINDA GRASSO JONES, J.S.C.;
                               HERBERT FELDMAN
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                               (D.N.J. No. 3-16-cv-05791)
                      District Judge: Honorable Freda L. Wolfson
                      ____________________________________

                       Submitted for Possible Summary Action
                  Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 3, 2016
           Before: CHAGARES, VANASKIE and KRAUSE, Circuit Judges

                               (Filed: November 23, 2016)
                                        _________

                                        OPINION*
                                        _________
PER CURIAM

       Cathy Mestman appeals from the District Court’s order dismissing her complaint.

We will affirm.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       Cathy Mestman has been involved in a number of landlord-tenant disputes in New

Jersey state court. In 2014, she filed a federal complaint challenging a state-court order

of eviction and named as a defendant the state-court judge who entered it. The District

Court dismissed her complaint, and we affirmed on the grounds that it was barred by the

Rooker-Feldman doctrine 1 and judicial immunity. See Mestman v. Escandon, 613 F.

App’x 202, 203-04 (3d Cir. 2015).

       The complaint at issue here concerns a different state-court action. On September

12, 2016, the Honorable Linda Grasso Jones of the New Jersey Superior Court ordered

Mestman’s ejectment from a condominium owned by Herbert Feldman. Mestman then

filed a complaint naming both Feldman and Judge Jones as defendants. Mestman

claimed that Feldman is her long-time psychologist, that he agreed to rent his

condominium to her, and that he committed perjury when he testified otherwise. She

further claimed that Judge Jones is biased against her and violated various court rules and

procedures. Mestman did not request any specific relief, but she appeared to seek

invalidation of the ejectment order and she complained of injuries allegedly cause by that

order (including homelessness and lack of access to belongings in Feldman’s

condominium).




1
 See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Ct. App. v. Feldman, 460 U.S.
462 (1983).

                                             2
       The District Court granted Mestman leave to proceed in forma pauperis, screened

her complaint under 28 U.S.C. § 1915(e)(2)(B), and dismissed it for lack of jurisdiction

and as barred by judicial immunity. Mestman appeals. 2

                                             II.

       We will affirm. Like Mestman’s previous complaint, this complaint is barred by

the Rooker-Feldman doctrine as well. The Rooker-Feldman doctrine deprives district

courts of jurisdiction to hear “cases brought by state-court losers complaining of injuries

caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Great

W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 164 (3d Cir. 2010)

(quoting Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)). The

Rooker-Feldman doctrine is narrow, but Mestman’s complaint fits squarely within it

because she complains of injuries caused by a state-court judgment preceding her federal

complaint and seeks review and rejection of that judgment.

       To the extent that Mestman’s complaint can be read to raise any independent civil

rights claims against Judge Jones based on her conduct of the ejectment hearing, those

claims are barred by judicial immunity. See Mireles v. Waco, 502 U.S. 9, 11-12 (1991);




2
  The District Court dismissed Mestman’s complaint “without prejudice,” but its decision
is final because the deficiencies that it identified are not curable by amendment. Thus,
we have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. See Allah v.
Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).
                                             3
Capogrosso v. Sup. Ct. of N.J., 588 F.3d 180, 184 (3d Cir. 2009) (per curiam). Finally,

we cannot discern any conceivable basis for a federal claim against Feldman arising from

his alleged perjury.

       We have carefully reviewed all of Mestman’s filings on appeal. We are aware of

her medical problems, we are sympathetic to her claim that she is currently living out of

her car, and we do not doubt that she is experiencing the difficulties that she alleges.

Nevertheless, both the District Court and this Court lack jurisdiction to provide relief

from the state court’s ejectment order. We express no opinion on whether Mestman may

obtain such relief from the state appellate courts with appellate jurisdiction over her

ejectment proceeding.

                                             III.

       For these reasons, we will affirm the judgment of the District Court. Mestman’s

pending motions are denied. We note that Mestman has been calling the Clerk’s Office

and the Circuit Executive’s Office on a daily basis and yelling at and berating their staff.

Due to the abusive nature of her phone calls, Mestman is prohibited from calling the

Clerk’s Office or any other office of this Court. Any further communications from

Mestman to this Court must be in writing. Mestman is warned that further abusive

conduct and abusive filings may result in sanctions.




                                              4